EXHIBIT 10.1

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

Microvision, Inc.

19910 North Creek Parkway

Bothell, Washington 98011

Attention: Chief Executive Officer

 

Ladies and Gentlemen:

 

Microvision, Inc., a Washington corporation (the “Company”), proposes to issue
and sell to certain investors shares (the “Shares”) of Common Stock, no par
value (the “Common Stock”), of the Company.  The Company intends to engage C.E.
Unterberg, Towbin (the “Placement Agent”) as its exclusive placement agent in
connection with such issuance and sale.  The Shares are described in and offered
under the Prospectus that is referred to below.

 

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) a registration statement under the Act on Form S-3 (File No.
333-76432) dated April 25, 2002 (the “first registration statement”) and a
registration statement under the Act on Form S-3 (File No. 333-102244) dated
December 27, 2002 (the “second registration statement,” and together with the
first registration, collectively, the “registration statement”).  The
registration statement has been declared by the Commission to be effective under
the Act.  The Company will next file with the Commission pursuant to Rule 424(b)
under the Act a final prospectus supplement to the Basic Prospectus (as defined
below), describing the Shares and the offering thereof, in such form as has been
provided to or discussed with, and approved, by the Placement Agent.

 

The term “Registration Statement” as used in this Agreement means the
registration statement, at the time it became effective and as supplemented or
amended prior to the execution of this Agreement, including (i) all financial
schedules and exhibits thereto and (ii) all documents incorporated by reference
or deemed to be incorporated by reference therein.  The term “Basic Prospectus”
as used in this Agreement means the basic prospectus dated as of April 26, 2002
that is part of the first registration statement and the basic prospectus dated
as of December 27, 2002 that is part of the second registration for use in
connection with the offer and/or sale of the Shares pursuant to this Agreement. 
The term “Prospectus Supplement” as used in this Agreement means any final
prospectus supplement specifically relating to the Shares, in the form filed
with, or transmitted for filing to, the Commission pursuant to Rule 424 under
the Act.  The term “Prospectus” as used in this Agreement means the Basic
Prospectus together with the Prospectus Supplement except that if such Basic
Prospectus is amended or supplemented on or prior to the date on which the
Prospectus Supplement was first filed pursuant to Rule 424, the term
“Prospectus” shall refer to the Basic Prospectus as so amended or supplemented
and as supplemented by the Prospectus Supplement.  Any reference herein to the
registration statement, the Registration Statement, the Basic Prospectus, any
Prospectus Supplement or the Prospectus shall be deemed to refer to and include
(i) the documents incorporated by reference therein pursuant to Form S-3 (the
“Incorporated Documents”) and (ii) the copy of the Registration Statement, the
Basic Prospectus, the Prospectus Supplement, the Prospectus or the Incorporated
Documents filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).  Any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Prospectus Supplement or the Prospectus shall be deemed to refer to and
include the filing of any document under the Securities Exchange Act of 1934, as
amended, and the rules and regulations

 

--------------------------------------------------------------------------------


 

thereunder (collectively, the “Exchange Act”) after the effective date of the
Registration Statement, or the date of the Prospectus, as the case may be,
deemed to be incorporated therein by reference.

 

The undersigned,                                (the “Investor”), hereby
confirms its agreement with you as follows:

 

1.             This Purchase Agreement (the “Agreement”) is made as of
                , 2003 between the Company and the Investor.

 

2.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
             Shares, for a purchase price of $               per share, or an
aggregate purchase price of $                         .  The Investor
acknowledges that the offering of the Shares is not a firm commitment
underwriting.

 

3.             The completion of the purchase and sale of the Shares (the
“Closing”) shall occur on                        , 2003 (the “time of
purchase”).  At the Closing, the Company shall deliver to the Investor, using
customary book-entry procedures, the number of Shares as set forth above in
Section 2, and the Investor shall deliver, or cause to be delivered, to the
Company Federal Funds wire transfer in the full amount of the purchase price for
the Shares being purchased.

 

4.             This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law.

 

5.             This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

6.             The Company represents and warrants to Investor that: the
Registration Statement has been declared effective under the Act; no stop order
of the Commission preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement or the Prospectus or the effectiveness of the Registration
Statement has been issued and no proceedings for such purpose have been
instituted or, to the Company’s knowledge, are threatened by the Commission; the
Company is eligible to use Form S-3; such registration statement at the date of
this Agreement meets, and the offering of the Shares complies with, the
requirements of Rule 415 under the Act.  The Registration Statement complied
when it became effective, complies and will comply, at the time of purchase, and
the Basic Prospectus, the Prospectus Supplement and the Prospectus conformed as
of its date, conform and will conform at the time of purchase in all material
respects with the requirements of the Act (including said Rule 415); any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been and will be so described or
filed; the conditions to the use of Form S-3 have been satisfied; and the
Registration Statement did not at the time of effectiveness, does not and will
not at the time of purchase contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Basic Prospectus, the Prospectus
Supplement and the Prospectus did not as of its date, does not and will not at
the time of purchase contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; the documents incorporated by reference in the Basic Prospectus,
the Prospectus Supplement, the Registration Statement and the Prospectus, at the
time they became effective or were filed with the Commission, complied in all
material respects with the requirements of the Exchange Act and did not contain
an untrue statement of a material fact or omit to state a material fact required
to be

 

--------------------------------------------------------------------------------


 

stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and the Company has
not distributed and will not distribute any offering material in connection with
the offering or sale of the Shares other than the Registration Statement, the
then most recent Prospectus Supplement and the Prospectus.

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

 

Name of Investor (Print)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

Email Address:

 

 

 

 

Nominee (name in which Investor Shares are

 

 

 

to be registered, if different than name of

 

 

 

Investor):

 

 

 

 

 

 

 

 

 

 

 

 

Address of Nominee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxpayer ID. Number:

 

 

 

 

(if acquired in the name of a nominee, the

 

 

 

taxpayer ID. number of such nominee)

 

 

 

 

 

 

 

 

 

 

 

Broker:

 

 

 

 

Broker Contact Name:

 

 

 

 

Broker Contact Telephone:

 

 

 

 

Broker Contact Facsimile:

 

 

 

 

Broker Contact E-mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

DTC account number:

 

 

AGREED AND ACCEPTED:

Microvision, Inc.

 

By:

 

 

Name:

Title:

 

 

1

--------------------------------------------------------------------------------